IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                      NO. PD-1454-07



                       ARSENIO CARLOS CLARKE, Appellant

                                               v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FOURTEENTH COURT OF APPEALS
                            HARRIS COUNTY

       C OCHRAN, J., delivered the opinion of the Court, in which M EYERS, P RICE,
W OMACK, J OHNSON and H OLCOMB, JJ., joined. K ELLER, P.J., filed a dissenting opinion
in which, K EASLER and H ERVEY, JJ., joined.

                                        OPINION

       In this case, we clarify that a claim that the trial court erred in denying a motion for

new trial is preserved for appellate review if the nature of the ground allegedly warranting

the new trial is raised and litigated, without objection, at some point during the motion-for-

new-trial proceedings.1 We therefore reverse the court of appeals, which had held that


       1
        We granted review on appellant’s two questions:
       1. Was the appellant’s complaint at the motion for new trial hearing adequate to put the
                                                                               Clarke    Page 2

appellant failed to preserve the constitutional complaint he raised on appeal in two different

ways: (1) by failing to include the specific ground in his written motion for new trial (even

if it was not fully developed at that time); and (2) by failing to inform the trial judge of the

specific constitutional provisions and cases that he cited on appeal.2

                                                I.

       Appellant, age twenty-two, was charged with sexually assaulting his 14-year-old

step-cousin. He pled guilty without an agreed recommendation on punishment. The trial

court found appellant guilty and set a Presentence Investigation (PSI) Hearing. At the

beginning of the hearing, the trial judge asked appellant’s counsel if he knew of any errors

in the PSI report. Counsel stated that he and his client had “no problems” with the PSI

report, except for the “conjecture on behalf of the victim’s mother.” Counsel was referring

to this part of the victim impact statement in the PSI:

       Ms. McClean reported her niece, sister of the defendant, called her the day she
       took the complainant to the hospital. She reported her niece lives with her
       grandmother in New York, not with her mother. She stated her niece was very
       apologetic about her brother and stated she hated him for what he had done to



       trial court and the prosecutor on notice that the appellant was making a claim under
       Brady v. Maryland, and therefore under the Fourteenth Amendment of the United States
       Constitution and Art. I, Sec. 9, of the Texas Constitution as well?

       2. Were the specific grounds of the appellant’s complaint made apparent from the context
       in which they were made, and thus adequate to preserve error under TEX . R. APP . P.
       33.1(a)(1)(a)?
       2
Cl. Ch. v. State, 233 S.W.3d 574, 577-78 (Tex. App. —Houston [14th Dist.] 2007).
                                                                              Clarke     Page 3

       the complainant. Ms. McClean stated she had an intuition that perhaps the
       defendant’s sister had a similar experience with her brother, but was afraid to
       relate the experience to anyone.

       The trial court accepted the presentence report as submitted and then heard testimony.

The complainant testified that appellant came from Brooklyn to live with her family in 2004

to help her step-father and her mother with their business and to get a “new chance.” She

said that he sexually assaulted her three times: the first two incidents were in her brother’s

room, and the third was in her own room. Her step-father–who had overheard appellant and

the complainant whispering–asked her what they were whispering about, and she told him

what had been happening. Appellant told the parents that the sex was consensual, but they

believed the complainant, who said that it was not.

       The complainant’s mother, Maurina McClean, testified that she let appellant live with

them because she had “heard that he had gotten into some trouble.” But “it wasn’t something

he did and I guess the case was dismissed. And he needed to get out of New York to have

a new chance.” She was prepared to let him stay there until he could “get himself back on

his feet.” She trusted him because he was family. When she found out about the assaults, she

took the complainant to the emergency room and contacted the police.

       The complainant’s step-father, Kurt McClean, testified that, when he found out about

the assaults, he literally threw appellant out of the house. Nevertheless, he thought probation

would be appropriate, in part because his nephew was “still a young man beginning his life.”

       Appellant’s step-father, Ricardo Buchanan, testified for appellant. He said that he
                                                                                  Clarke     Page 4

learned about the assaults when appellant came back to New York. Appellant admitted that

he had had sex with a minor; he never denied it. Mr. Buchanan thought that appellant could

comply with probation conditions. The prosecutor asked about the PSI report:

       Q:      Are you aware that since this incident has occurred [appellant’s mother]
               no longer allows him to [babysit the younger children in her
               household]?

       A:      That’s not true.

       Q:      Okay. So, if the defendant were to have reported in the presentence
               investigation report to this Court that since the offense occurred, his
               mother was worried about him being around his little sister, that would
               be incorrect?

       A:      That’s incorrect.

       Q:      Okay. So, if that were in the PSI, you’re saying that that would be incorrect.

       A:      It would be incorrect.

       Finally, appellant himself took the stand. He said he was back living in Brooklyn.

He acknowledged that he’d “made a big mistake” by having “sex with a minor.” He

apologized. He said he told the PSI writer that his mother was initially worried about him

being around his little sister because of the case, but that he still baby-sat his little sister and

brother. He also said that he did not force himself on his cousin.

       Defense counsel then asked for probation, and the State asked for imprisonment. The

judge noted that, even if the 14-year-old girl had asked him for sex, it’s still rape: “There’s

no other way to put it other than rape.” He sentenced appellant to ten years in prison.

       Appellant filed a motion for new trial, asserting that “the presentence investigation
                                                                                Clarke    Page 5

report in this case contained totally unfounded allegations from the Complainant’s mother,

Maurina McClean, that the Defendant had molested his own sister.” He attached an affidavit

from his sister, Chyva Clarke, in which she stated that her brother had never done anything

inappropriate with her, sexually or otherwise. She also said: “I hardly know Maurina

McClean. For her to have any ‘intuition’ about me, or about my relationship with my

brother, is very presumptuous.” Appellant’s motion emphasized that the matters raised in

it could “not be adequately addressed from the existing record,” and he requested a hearing.

       A hearing was held on the motion. 3 Appellant supplied an affidavit from Maurina

McClean, who said that

       Prior to the sentencing hearing in this case, the prosecutor, Ms. Spalding,
       asked me something about whether I knew anything about Arsenio molesting
       or abusing his sisters in New York. I replied that I knew nothing about that.
       I was puzzled by the question, but assumed that it must be something that is
       routinely asked in cases like this. However, I had no idea that in the written
       presentence investigation report, I was quoted as saying that I had an intuition
       that Arsenio had engaged in improper conduct with his sister. If I had known
       that this was in writing, in the report, I would have asked that it be removed.
       I never said such a thing.

       Appellant also submitted an affidavit from his trial attorney who said–in essence–that

he was blind-sided by the allegation. He chose not to question Ms. McClean about it–for fear

of bringing additional attention to it–when he did not have time to bring appellant’s sister

from New York to refute the allegation. He said that he “was never provided the exculpatory



       3
          Initially, the trial court denied the motion without conducting a live hearing, but the
court of appeals abated the case to conduct such a hearing before addressing appellant’s claim on
appeal. Clarke, 233 S.W.3d at 577.
                                                                                 Clarke       Page 6

information that in fact the Complainant’s mother had not made the statements attributed to

her in the PSI.”

       At the hearing, appellant argued that, based on the affidavit by the complainant’s

mother, the prosecutor was aware that the implication in the PSI was false and that she

“[t]ook no steps to alert the Court or defense counsel that this exculpatory evidence–that

there was exculpatory evidence, namely the falsity of this extraneous offense.” 4 The State


       4
         The context of appellant’s argument makes his position crystal clear:
                Your Honor, just in the way of making sure that our objection and our
       grounds here at this level are also grounds that are argued on appeal, so that
       there’s no misunderstanding. We have raised in our motion the matter of there
       being an extraneous offense that was attributed to Mr. Clarke who was the
       defendant in the PSI report that both–that essentially he may have molested his
       sister in New York, Chyva Clarke. She has provided an affidavit that that never
       happened. And the mother of the complainant to whom the remark was attributed
       in the PSI has also now provided an affidavit saying that she never told anyone
       that she had been told that by the sister.
                The mother of the complainant goes on to say in her affidavit that she was
       asked prior to the sentencing hearing–prior to the PSI hearing by the prosecutor
       whether the defendant–whether she knew of the defendant’s having molested his
       sister. The mother of the complaint said no, she knew nothing about that. So, the
       prosecutor had that information prior to the sentencing hearing.
                And we are arguing as part of what is in the motion for new trial that the
       prosecutor had a duty at that point to inform defense counsel, Rand Mintzer, that
       this matter that’s in the sentencing report is false. This extraneous offense didn’t
       happen according to the sister as evidenced by the affidavit. But at the time the
       prosecutor knew that because the mother of the complainant was telling her I
       don’t know anything about that sort of thing. And it was imputed to her in the
       sentencing report. So, there’s an extraneous offense in the PSI that clearly didn’t
       happen much less being proven beyond a reasonable doubt.
                And that was never objected to by defense counsel. And I want to make a
       point about that. This is not an ineffective assistance claim. It never was. If you
       look closely at the motion for new trial, I argue that the defendant was denied
       effective assistance of his counsel through no fault of counsel. Counsel came in on
       the morning of the PSI hearing. Saw the PSI for the first time. It may have been
       the day before, it’s in his affidavit. Saw this extraneous offense in there and was
       sort of caught between a rock and a hard place. He didn’t know whether to–he did
                                                                                   Clarke       Page 7

offered no evidence at the hearing and did not object that appellant was enlarging or

changing the legal basis of his motion. The prosecutor stated that he had no evidence to offer

and no argument to make. In essence, he stood mute. The trial court denied the motion for

new trial without comment.

       On appeal, appellant raised a single issue:

       The prosecutor deliberately deceived the trial court during the punishment
       phase by allowing evidence concerning an alleged extraneous offense known
       by the prosecutor to be false, to remain in the presentence report, in violation
       of the Fourteenth Amendment of the United States Constitution and Article 1,
       Section 19 of the Texas Constitution.

He argued that the prosecutor failed to tell either defense counsel or the trial court that the

information contained in the PSI was false, and, as a result, “the trial court was free to

believe that the Appellant’s admitted sexual misconduct against the Complainant was not an

isolated incident but instead a pattern[.]” 5


       object to it. But did not go into it during questioning of the complainant’s mother,
       to whom the remark was made because he had not had time to investigate this.
                He asked the defendant about it. He said I’ve never done such a thing. But
       he was left with really a dilemma, do I make a real issue out of this and bring up
       an extraneous that may have all sorts of damaging facts or not. It turns out this is a
       completely false allegation that somehow made its way into the presentence
       report. And what is particularly alarming is that the prosecutor apparently knew
       about it before the sentencing. Took no steps to alert the Court or defense counsel
       that this exculpatory evidence–that there was exculpatory evidence, namely the
       falsity of this extraneous offense.
                So, these are our grounds that we’re presenting.
Court: All right. State, any rebuttal? Anything?
State: No, Your Honor.

Immediately thereafter, the trial court denied appellant’s motion.
       5
           Appellant’s Amended Brief on Direct Appeal at 7-8.
                                                                                   Clarke     Page 8

       The court of appeals held that appellant waived his complaint. A majority held that

appellant had not preserved error because (1) he did not timely make a prosecutorial

misconduct claim in his written motion for new trial or in any amendment to that motion,6

and (2) even if he had raised a prosecutorial misconduct claim at the hearing itself, he still

waived any constitutional claim on appeal because he did not present any constitutional

argument to the trial court at the hearing.7

       Justice Mirabal dissented. She noted that, both in appellant’s motion and at the

hearing, he argued that inaccurate information in the PSI report denied him a fair punishment

hearing. On appeal, he focused on one part of his argument–that the prosecutor knew that

the evidence was false and did not inform defense counsel or the trial court. Because the




       6
          Clarke, 233 S.W.3d at 577 (“In this case, appellant filed an original motion within the
thirty-day period. Appellant did not file any amendments to this motion, nor did he request leave
to file any amendments. Interpreting appellant’s motion for new trial liberally, we cannot
conclude that it encompasses any claim of prosecutorial misconduct. Although appellant’s
written motion contains a reference to the PSI report including a possible false statement, there is
no specific allegation that the State committed misconduct in connection with the inclusion of
this statement. We conclude that because appellant did not include this ground in his written
motion for new trial (even if it was not fully developed at the time), he failed to preserve error on
this complaint.”).
       7
          Id. at 578 (“even if it were proper to conclude that appellant’s complaints made at the
hearing (but not in the written motion) were preserved, appellant still could not prevail because
the complaint he raises on appeal is not the same complaint he raised at the hearing on his motion
for new trial. At the hearing, appellant argued that the PSI report contained a false statement
made by the complainant’s mother, and the State should have informed defense counsel and the
court, prior to sentencing, that this statement was false. On appeal, appellant argues that this
alleged prosecutorial misconduct deprived him of both due process of law under section 1 of the
Fourteenth Amendment of the United States Constitution and a trial conducted according to due
course of law under article I, section 19 of the Texas Constitution.”).
                                                                              Clarke     Page 9

argument was presented to the trial court, it was preserved.8 She stated: “Appellant’s

statement of his position was clear enough to put the court on notice as to the nature of his

complaint, i.e., Brady 9 error, and therefore, to preserve error on appeal. We should reach the

merits of his complaint.” 10

       Appellant petitioned this court, championing Justice Mirabal’s position that his

complaint to the trial court was adequate to put the trial court and the prosecutor on notice

that he was making a Brady claim, which itself “clearly does invoke the constitutional

provisions he complained of on appeal.”

                                                   II.

       Appellant argues that the trial court and the prosecutor both understood the claim he

was making at the new trial hearing. Under Appellate Rule 33.1(a)(1)(A), he made his claim

“with sufficient specificity to make the trial court aware of the complaint,” and his specific

grounds “were apparent from the context.”11 Although counsel did not specifically cite

Brady, “counsel’s complaint was obviously that the prosecutor had violated the rules of

Brady v. Maryland in looking the other way while an extraneous offense that she knew the



       8
           Id. at 583 (Mirabal, J., dissenting).
       9
         Brady v. Maryland, 373 U.S. 83, 87 (1963), relying on the Due Process Clause, requires
the government to disclose any evidence in its possession that is favorable to the accused and
material to either guilt or punishment. Giglio v. United States, 405 U.S. 150, 153-154 (1972),
extended this rule to include impeachment evidence as well as exculpatory evidence.
       10
233 S.W.3d at 583 (Mirabal, J., dissenting).
       11
            Appellant’s Brief at 4.
                                                                               Clarke     Page 10

Appellant had not committed was attributed to him as part of his punishment hearing.” 12

Appellant noted, “The prosecutor failed to reveal exculpatory evidence. That is a Brady

violation, hardly an esoteric or unknown proposition in criminal law circles.” 13

       We agree that, under Rule 33.1, appellant preserved error on his Brady/Giglio claim.

Rule 33.1 provides that, to preserve error, a complaint must be “made to the trial court by a

timely request, objection, or motion that stated the grounds for the ruling that the

complaining party sought from the trial court with sufficient specificity to make the trial

court aware of the complaint, unless the specific grounds were apparent from the context.” 14

       Here, appellant argued at the new-trial hearing that the prosecutor was aware that the

implication in the PSI was false and that the prosecutor had a duty to inform defense counsel

and the trial court that the allegation was false. In his appellate brief, submitted after the

hearing, he cited: (1) the Fourteenth Amendment; (2) Art. I, § 19, of the Texas Constitution;

(3) Brady; (4) Giglio; and (5) the Mooney-Pyle-Napue line of cases.15


       12
            Id. at 2.
       13
            Id. at 4-5.
       14
        T    EX . R. APP . P.   33.1(a)(1)(A).
       15
           See Giglio v. United States, 405 U.S. at 153-54 (“As long ago as Mooney v. Holohan,
294 U.S. 103, 112 (1935), this Court made clear that deliberate deception of a court and jurors by
the presentation of known false evidence is incompatible with ‘rudimentary demands of justice.’
This was reaffirmed in Pyle v. Kansas, 317 U.S. 213 (1942). In Napue v. Illinois, 360 U.S. 264
(1959), we said, ‘the same result obtains when the State, although not soliciting false evidence,
allows it to go uncorrected when it appears.’ Id., at 269. Thereafter Brady v. Maryland, 373 U.S.
at 87, held that suppression of material evidence justifies a new trial ‘irrespective of the good
faith or bad faith of the prosecution.’ See American Bar Association, Project on Standards for
Criminal Justice, Prosecution Function and the Defense Function § 3.11 (a). When the ‘reliability
                                                                                  Clarke     Page 11

His complaint to the trial court concerning prosecutorial misconduct was sufficiently specific

to make the judge aware of the complaint, and his complaint on appeal was essentially the

same. As we stated in Lankston v. State,16 “Straightforward communication in plain English

will always suffice”:

       The standards of procedural default . . . are not to be implemented by splitting
       hairs in the appellate courts. As regards specificity, all a party has to do to
       avoid the forfeiture of a complaint on appeal is to let the trial judge know what
       he wants, why he thinks himself entitled to it, and to do so clearly enough for
       the judge to understand him at a time when the trial court is in a proper
       position to do something about it.17

       The court of appeals faulted appellant for not presenting his claim of prosecutorial

misconduct in his written motion for new trial.18 But appellant could not have presented any




of a given witness may well be determinative of guilt or innocence,’ nondisclosure of evidence
affecting credibility falls within this general rule. Napue, supra, at 269. We do not, however,
automatically require a new trial whenever ‘a combing of the prosecutors’ files after the trial has
disclosed evidence possibly useful to the defense but not likely to have changed the verdict . . . .’
United States v. Keogh, 391 F.2d 138, 148 (CA2 1968). A finding of materiality of the evidence
is required under Brady, supra, at 87. A new trial is required if ‘the false testimony could . . . in
any reasonable likelihood have affected the judgment of the jury . . . .’ Napue, supra, at 271.”).
       16
            Lankston v. State, 827 S.W.2d 907 (Tex. Crim. App. 1992).
       17
            Id. at 909.
       18
           We note that there is nothing in the Rules of Appellate Procedure which requires that
a written motion for new trial precisely identify the contours of a defendant’s ground for granting
a new trial. Indeed, Rule 21.3(h) states that one ground on which a trial court must grant a new
trial is “when the verdict is contrary to the law and the evidence.” TEX . R. APP . P. 21.3. A trial
judge is certainly within his discretion in declining to set a motion alleging such a general ground
for an evidentiary hearing. But if he does conduct an evidentiary hearing, and the defendant
offers evidence that the prosecutor violated the law set out in Brady v. Maryland, the trial court
has jurisdiction to rule upon the merits of that claim by granting or denying the motion for new
trial.
                                                                               Clarke     Page 12

Brady/Giglio claim in his written motion (filed April 21, 2006) because he did not become

aware of it until after the motion had been filed. It was not until appellant interviewed

witnesses for the new-trial hearing that the complainant’s mother said, in passing, that the

prosecutor had asked her if she knew anything about appellant molesting his sister and she

had said no. Ms. McClean’s affidavit was signed on December 5, 2006, and appellant

presented his evidence and argument to the trial judge at the earliest available opportunity

– the new-trial hearing on December 15, 2006. Appellant exercised due diligence. The fact

that the legal argument was not presented in his original written motion does not prevent

appellant from having his claim heard on appeal. The argument was presented to the trial

judge in time for him to rule on it. That is all that is required.19

       Both the court of appeals and Presiding Judge Keller, in her dissent, appropriately cite

to our recent decision in State v. Moore.20 The court of appeals cited Moore for the

proposition that no amendments to a motion for new trial are allowed if those amendments

are made after the initial thirty-day period for filing the motion has expired and the opposing

party objects.21 Here, appellant did not file a written amendment to his original motion, but



       19
          See Keeter v. State, 175 S.W.3d 756, 759-760 (Tex. Crim. App. 2005) (“Because of the
nature of the appellant’s complaint on appeal–that the trial court erred in denying his motion for
new trial–he must have raised the Brady complaint at some point during the motion for new trial
proceedings to preserve the complaint for appellate review.”) (emphasis added).
       20
            225 S.W.3d 556 (Tex. Crim. App. 2007).
       21
           Clarke, 233 S.W.3d at 577 (stating that, under Moore, the “trial court retains the
authority to allow an amendment to the original motion within the seventy-five day period, and to
rule on that amendment, so long as the [State] does not object.”).
                                                                                  Clarke     Page 13

he certainly brought this aspect or enlargement of his original claim to the attention of both

the prosecutor and the trial judge. The State did not object to appellant’s claim as he

presented it at the hearing on the motion for new trial. Indeed, the State essentially stood

mute throughout the hearing. Therefore, under Moore, the trial judge had authority to

consider and rule upon appellant’s Brady/Giglio claim even though it was not explicitly set

out in his original written motion for new trial.22 The dissent notes that, under Moore, the

trial court was not “required to address a claim that was not raised in the original motion for

new trial.” 23 That may be true, but the State did not object at the hearing, and the trial court

did address that claim by rejecting appellant’s motion for new trial without comment. The

dissent also cites Moore for the proposition that “[i]f the trial judge had thought that

appellant’s evidence was significant, all he had to do was grant the motion and resentence

him.” 24 That, too, is true, but that is an issue that goes to the merits of the claim, not to its

preservation. Moore explicitly permits a trial court to consider the merits of an untimely

amendment to a motion for new trial if, as in this case, the State does not object.25

       The appellate court also found that appellant did not preserve error because he failed



       22
            Moore, 225 S.W.3d at 569-70 (noting that “the lateness of an amendment to a timely
original motion for new trial affects neither the jurisdiction nor the authority of the trial court to
rule”; concluding that the State, “as opponent of a tardy amendment to a motion for new trial, can
forfeit its otherwise-peremptory right by inaction”).
       23
            Dissenting Op. at *2.
       24
            Id.
       25
            Moore, 225 S.W.3d at 570.
                                                                             Clarke    Page 14

to present any constitutional argument or cite authorities at the hearing. The court of appeals

relied, inter alia, on Heidelberg v. State,26 Neal v. State,27 and Spence v. State,28 to find

appellant’s constitutional claim unpreserved. In Neal, the defendant argued prosecutorial

vindictiveness on appeal, but he never argued that claim to the trial court. This Court found

his claim unpreserved. 29 In Spence, the defendant complained at trial that the State’s

psychiatrist had not been on the State’s subpoena list, but on appeal he claimed that he was

denied his right to counsel before consenting to the psychiatric examination. This Court

found the appellate argument unpreserved.30 Neal and Spence are distinguishable from the

present case; here, appellant did present the same basic argument to both the trial and

appellate courts. He added more whistles and bells on appeal, but the tune was the same.

       Heidelberg is slightly more on point. There, the defendant complained about the

admission of evidence of his post-arrest silence. At trial, he relied on the Fifth Amendment,

but on appeal he relied on Art. I, § 10, of the Texas Constitution. We found the appellate

claim unpreserved and explained that the federal and Texas constitutions offer different

protections, so presenting a claim based solely on federal grounds will not preserve distinctly




       26
            144 S.W.3d 535 (Tex. Crim. App. 2004).
       27
            150 S.W.3d 169 (Tex. Crim. App. 2004).
       28
            795 S.W.2d 743 (Tex. Crim. App. 1990).
       29
            Neal, 150 S.W.3d at 178.
       30
            Spence, 795 S.W.2d at 762.
                                                                              Clarke     Page 15

different state claims.31

       Reyna v. State 32 is also on point. There, the defendant offered evidence attacking a

witness’s credibility, but the trial court excluded that evidence. On appeal, the defendant

claimed that the Confrontation Clause required its admission.           We found that claim

unpreserved because the defendant never argued to the trial court that the Confrontation

Clause required its admission. Instead, he had argued that his evidence was not hearsay

under T EX. R. E VID. 801(d) and was not excludable under T EX. R. E VID. 412(b).33

       Another case on point–and as a contrast to the present situation–is Keeter v. State.34

In that case, the defendant filed a motion for new trial alleging that “[e]vidence establishing

the defendant’s innocence was withheld by a material prosecution witness.” 35 Affidavits from

the complainant recanting her trial testimony and from her mother stating that she never

believed the complainant accompanied the written motion.36 The trial court hearing focused

on the complainant’s recantation and its credibility.37 The trial court denied the motion for


       31
144 S.W.3d at 537-43.
       32
            168 S.W.3d 173 (Tex. Crim. App. 2005).
       33
            Id. at 179.
       34
            175 S.W.3d 756 (Tex. Crim. App. 2005).
       35
            Id. at 757.
       36
            Id. at 758-61.
       37
           The parties did not make any argument at the conclusion of the testimony. See Keeter
v. State, 105 S.W.3d 137, 152 (Tex. App. —Waco 2003) (Gray, J., dissenting), rev’d, 175
S.W.3d 756 (Tex. Crim. App. 2005).
                                                                             Clarke    Page 16

new trial and addressed the defendant’s actual-innocence claim by stating that he did not find

the recantation testimony credible. The defendant raised a Brady claim on appeal. We held

that this claim was forfeited because the evidence that the defendant argued had raised a

Brady issue was relevant to the defendant’s actual-innocence claim, and the record supported

the conclusion that neither the State nor the trial court understood that the defendant was

raising a Brady claim as well as an actual-innocence claim.38 The complaint in the trial court

was that a witness withheld evidence, not that the State had done so.39

       These cases do not stand for the proposition that a specific constitutional provision

that is cited on appeal must also have been cited to the trial judge. Rather, their common

rationale is that a particular argument relied upon on appeal must have been presented to the

trial court. In Heidelberg, Reyna and Keeter, the constitutional provision relied upon on

appeal set forth different or additional legal grounds for relief than that argued at trial.

Because the trial judge had never been requested to rule on those grounds, we found the

claims to be unpreserved.

       This case is different. The constitutional provisions that appellant cited on appeal do

not present any different or additional grounds for relief; rather, they are simply the

underlying legal support for the claim that appellant presented to the trial court, namely that

the prosecutor had a duty to inform defense counsel and the court that the extraneous matter



       38
175 S.W.3d at 761.
       39
105 S.W.3d at 152 (Gray, J., dissenting).
                                                                              Clarke     Page 17

in the PSI report was false. This was his claim in the trial court, and this was his claim in the

court of appeals. He has gussied it up with legal authority, but the underlying claim is

precisely the same one. It was not procedurally defaulted.

       We therefore reverse and remand this case to the court of appeals to review

appellant’s claim on the merits.

Delivered:    September 24, 2008

Publish